DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the at least one first bendable region has a first metal wiring; a display function layer disposed on the first region; a first function assembly disposed on the at least one second region and electrically connected to the display function layer through the first metal wiring; an electromagnetic shielding structure configured to shield from electromagnetic interference, wherein the electromagnetic shielding structure is disposed on the flexible substrate; and a second function assembly; wherein the flexible substrate further comprises at least one third region and at least one second bendable region, wherein the at least one third region is connected to the at least one second region through the at least one second bendable region, the at least one second bendable region has a second metal wiring, and the second function assembly is disposed on the at least one third region; and wherein the display function layer comprises: a TFT array layer disposed on the flexible substrate; a light emitting layer disposed on the TFT array layer; a thin film packaging layer disposed on the light emitting layer; and a transparent protective layer disposed on the thin film 
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the at least one first bendable region has a first metal wiring; a display function layer disposed on the first region; a first function assembly disposed on the at least one second region and electrically connected to the display function layer through the first metal wiring; and an electromagnetic shielding structure configured to shield from electromagnetic interference, wherein the electromagnetic shielding structure is disposed on the flexible substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein at least one first bendable region has a first metal wiring; a display function layer disposed on the first region; a first function assembly disposed on the at least one second region and electrically connected to the display function layer through the first metal wiring; and an electromagnetic shielding structure configured to shield from electromagnetic interference, wherein the electromagnetic shielding structure is disposed on the flexible substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KYOUNG LEE/Primary Examiner, Art Unit 2895